Exhibit 21 SUBSIDIARIES OF THE COMPANY 1. M/I Financial Corp., an Ohio corporation.M/I Financial Corp. is wholly-owned by the Company. 2. MHO, LLC, a Florida limited liability company.MHO, LLC is wholly-owned by MHO Holdings, LLC. 3. M/I Homes Service LLC., an Ohio limited liability company.M/I Homes Service, LLC. is wholly-owned by the Company. 4. M/I Properties, LLC, an Ohio limited liability company.M/I Properties, LLC is wholly-owned by the Company. 5. Northeast Office Venture, LLC, a Delaware limited liability company.Northeast Office Venture, LLC is wholly-owned by the Company. 6. M/I Title Agency Ltd., an Ohio limited liability company.M/I Title Agency Ltd. is 100% wholly-owned by M/I Financial Corp. 7. M/I Homes First Indiana, LLC, an Indiana limited liability company.M/I Homes First Indiana, LLC is wholly-owned by the Company. 8. Washington Metro Residential Title Agency, LLC, a Virginia limited liability company.Washington Metro Residential Title Agency, LLC is 70% owned by M/I Financial Corp. 9. M/I Homes Second Indiana, LLC, an Indiana limited liability company.M/I Homes Second Indiana, LLC is wholly-owned by the Company. 10. M/I Homes of Indiana, L.P., an Indiana limited partnership.M/I Homes Second Indiana, LLC owns 99% of M/I Homes of Indiana, L.P.; M/I Homes First Indiana, LLC owns the remaining 1% of M/I Homes of Indiana, L.P. 11. M/I Homes of Florida, LLC, a Florida limited liability company.M/I Homes of Florida, LLC is wholly-owned by the Company. 12. M/I Homes of Tampa, LLC, a Florida limited liability company.M/I Homes of Tampa, LLC is wholly-owned by M/I Homes of Florida, LLC. 13. M/I Homes of Orlando, LLC, a Florida limited liability company.M/I Homes of Orlando, LLC is wholly-owned by M/I Homes of Florida, LLC. 14. M/I Homes of West Palm Beach, LLC, a Florida limited liability company.M/I Homes of West Palm Beach, LLC is wholly-owned by M/I Homes of Florida, LLC. 15. MHO Holdings, LLC, a Florida limited liability company.MHO Holdings, LLC is wholly-owned by M/I Homes of Florida, LLC. 16. M/I Homes of Charlotte, LLC, a Delaware limited liability company.M/I Homes of Charlotte, LLC is wholly-owned by the Company. 17. M/I Homes of Raleigh, LLC, a Delaware limited liability company.M/I Homes of Raleigh, LLC is wholly-owned by the Company. 18. M/I Homes of DC, LLC, a Delaware limited liability company.M/I Homes of DC, LLC is wholly-owned by the Company. 19. M/I Homes of Cincinnati, LLC, an Ohio limited liability company.M/I Homes of Cincinnati, LLC is wholly-owned by the Company. 20. M/I Homes of Central Ohio, LLC, an Ohio limited liability company.M/I Homes of Central Ohio, LLC is wholly-owned by the Company. 21. The Fields at Perry Hall, LLC, a Maryland limited liability company.The Fields at Perry Hall, LLC is wholly-owned by M/I Homes of DC, LLC. 22. Wilson Farm, LLC, a Maryland limited liability company.Wilson Farm, LLC is wholly-owned by M/I Homes of DC, LLC. 23. TransOhio Residential Title Agency, Ltd., an Ohio limited liability company.TransOhio Residential Title Agency, Ltd. is wholly-owned by the Company. 24. K-Tampa, LLC, a Florida limited liability company.K-Tampa, LLC is wholly-owned by M/I Homes of Tampa, LLC. 25. M/I Insurance Agency, LLC, an Ohio limited liability company.M/I Insurance Agency, LLC is 60% owned by the Company. 26. M/I-Majestic Oaks GP, LLC, a Florida limited liability company.M/I-Majestic Oaks GP, LLC is wholly-owned by M/I Homes of Tampa, LLC. 27. M/I Homes of Chicago, LLC, a Delaware limited liability company.M/I Homes of Chicago is wholly-owned by the Company.
